Name: Commission Regulation (EEC) No 260/82 of 3 February 1982 fixing the export refunds on white sugar and raw sugar exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 2. 82 Official Journal of the European Communities No L 27/ 11 COMMISSION REGULATION (EEC) No 260/82 of 3 February 1982 fixing the export refunds on white sugar and raw sugar exported in the natural state 1970 on detailed rules for granting export refunds on sugar (% as amended by Regulation (EEC) No 1467/77 0 ; Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for sugar according to destination ; Whereas, in special cases, the amount of the refund may be fixed by other legal instruments ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the refund must be fixed every two weeks ; whereas it may be altered in the intervening period ; Whereas it follows from applying the rules set out above to the present situation on the market in sugar and in particular to quotations or prices for sugar within the Community and on the world market that the refund should be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as amended by Regulation (EEC) No 1 92/82 (2), and in particular point (a) of the first subparagraph of Article 19 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 19 of Regulation (EEC) No 1785/81 provides that the difference between quotations or prices on the world market for the products listed in Article 1 ( 1 ) (a) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regula ­ tion (EEC) No 1489/76 (4), provides that when refunds on white and raw sugar, undenatured and exported in the natural state, are being fixed account must be taken of the situation on the Community and world markets in sugar and in particular of the price and cost factors set out in Article 3 of that Regulation ; whereas the same Article provides that the economic aspect of the proposed exports should also be taken into account ; Whereas the refund on raw sugar must be fixed in respect of the standard quality ; whereas the latter is defined in Article 1 of Council Regulation (EEC) No 431 /68 of 9 April 1968 determining the standard quality for raw sugar and fixing the Community fron ­ tier crossing point for calculating cif prices for sugar 0 ; whereas, furthermore, this refund should be fixed in accordance with Article 5 (2) of Regulation (EEC) No 766/68 ; whereas candy sugar is defined in Commission Regulation (EEC) No 394/70 of 2 March HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 1785/81 undenatured and exported in the natural state, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 February 1982.(') OJ No L 177, 1 . 7 . 1981 , p . 4. (*) OJ No L 21 , 29 . 1 . 1982, p. 1 . 3) OJ No L 143, 25 . 6 . 1968, p . 6 . (4) OJ No L 167, 26. 6 . 1976, p . 13 . 0 OJ No L 89, 10 . 4. 1968, p . 3 . {*) OJ No L 50, 4 . 3 . 1970, p. 1 . 0 OJ No L 162, 1 . 7. 1977, p. 6 . No L 27/12 Official Journal of the European Communities 4. 2. 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 February 1982. For the Commission Poul DALSAGER Member of the Commission ANNEX to the Commission Regulation of 3 February 1982 fixing the export refunds on white sugar and raw sugar exported in die natural state (ECU/100 kg) CCT heading Description Refund No 17.01 Beet sugar and cane sugar, solid : A. White sugar ; flavoured or coloured sugar : (I) White sugar (a) Candy sugar 1970 (b) Other 1 900 (II) Flavoured or coloured sugar obtained from : (a) White sugar 1970 (b) Raw sugar 18-12 0 B. Raw sugar : II . Other : (a) Candy sugar 18-12 (') (b) Other raw sugar 15-10 (') (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the refund appli ­ cable is calculated in accordance with the provisions of Article 5 (3) of Regulation (EEC) No 766/68 .